EXHIBIT 10.1
EZCORP’S ACQUISITION OF VALUE FINANCIAL TERMINATED
AUSTIN, Texas (August 11, 2008) ¾ EZCORP, Inc. (Nasdaq: EZPW) announced today
that its efforts to acquire Value Financial Services, Inc. have ended.
As announced on June 5, 2008, EZCORP entered into an acquisition agreement with
Value Financial Services, Inc. This past weekend, Value Financial Services, Inc.
notified EZCORP that they elected to terminate the agreement.
Commenting on the termination of the acquisition, President and Chief Executive
Officer, Joe Rotunda, stated, “We are disappointed that Value Financial Services
has elected not to move forward with the transaction, which I believe would have
been beneficial to shareholders of both companies. Despite our disappointment, I
continue to be energized about our growth prospects in each of our business
segments. With the termination of this acquisition, we expect to take a charge
of approximately $900,000 for transaction related expenses in our September
quarter. As a result of this charge and the lack of an anticipated $0.01 per
share benefit from the acquisition, we are lowering our earnings guidance for
the quarter and fiscal year ending September 30, 2008 to $0.34 and $1.18 per
share.”
EZCORP is primarily a lender or provider of credit services to individuals who
do not have cash resources or access to credit to meet their short-term cash
needs. In 294 U.S. EZPAWN and 30 Mexico Empeño Fácil locations open on June 30,
2008, the Company offers non-recourse loans collateralized by tangible personal
property, commonly known as pawn loans. At these locations, the Company also
sells merchandise, primarily collateral forfeited from its pawn lending
operations, to consumers looking for good value. In 461 EZMONEY locations and 71
EZPAWN locations open on June 30, 2008, the Company offers short-term
non-collateralized loans, often referred to as payday loans, or fee based credit
services to customers seeking loans.
This announcement contains certain forward-looking statements regarding the
Company’s expected performance for future periods including, but not limited to,
expected future earnings. Actual results for these periods may materially differ
from these statements. Such forward-looking statements involve risks and
uncertainties such as changing market conditions in the overall economy and the
industry, consumer demand for the Company’s services and merchandise, changes in
the regulatory environment, and other factors periodically discussed in the
Company’s annual, quarterly and other reports filed with the Securities and
Exchange Commission.
For additional information, contact Dan Tonissen at (512) 314-2289.

 